DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 21 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 14-16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti et al. (US Pub. No. 2008/0021474; hereinafter Bonutti).
Bonutti discloses the following regarding claim 1: a glenoid implant for replacing a native glenoid: an articulating surface (please see annotated Figure A, below) configured to articulate with respect to a humeral head (Figs. 85A-85B); a bone-facing surface (Figure A) opposite the articulating surface (Figure A), the bone-facing surface having a first area (Figure A) configured to contact a paleoglenoid of the native glenoid (Figs. 85A-85B); and an augment portion (1190) hingedly coupled to the bone-facing surface via a hinge (1194) (paras. 0397-0399), the augment portion being configured to contact a neoglenoid of the native glenoid (Figs. 85A-85B), the augment portion being transitionable about a hinge between a first configuration (Fig. 85A) in which the augment portion has a first convexity (Fig. 85A) and a second 


    PNG
    media_image1.png
    382
    497
    media_image1.png
    Greyscale

Figure A.

Bonutti discloses the following regarding claim 3: the glenoid implant of claim 1, wherein the augment portion includes a plurality of beams (1190), each beam having a first end (upper end) coupled to the bone-facing surface (Figs. 85A-85B), and a second end (lower end) coupled to a rim (outer periphery portions of elements 1190), the rim connecting the second ends of the beams (Fig. 85A).   
Bonutti discloses the following regarding claim 4: the glenoid implant of claim 3, wherein rim includes two terminal ends (upper, outer edges of elements 1190) coupled to the bone-facing surface (Figs. 85A-85B).  
Bonutti discloses the following regarding claim 6: the glenoid implant of claim 3, wherein the rim has a contour that matches a contour of a posterior perimeter of the bone-facing surface (Figs. 85A-85B).  
Bonutti discloses the following regarding claim 14: the glenoid implant of claim 3, wherein the first ends of the plurality of beams are positioned along a transition line (Figure A).  
Bonutti discloses the following regarding claim 15: the glenoid implant of claim 14, wherein the bone-facing surface has a second area (Figure A) configured to be spaced away from the paleoglenoid of the native glenoid (Figs. 85A-85B), the first area and the second area of the bone-facing surface being separated by the transition line (Figure A).  

Bonutti discloses the following regarding claim 21: the glenoid implant of claim 1, wherein the hinge is a living hinge (paras. 0397-0398).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti.
Bonutti discloses the limitations of the claimed invention, as described above. However, the embodiment of Bonutti cited above does not disclose the plurality of beams including three beams. Alternate embodiments of Bonutti comprise augment portions having three beams (Figs. 74A-74B, 76A-76B; paras. 0384-0388, 0391-0392), for the purpose of providing the device with a configuration that will securely anchor into the implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the embodiment Figures 85A-85B to have three beams, as taught by Bonutti, in order to provide the device with a configuration that will securely anchor into the implantation site.


s 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti in view of Burt (US Pub. No. 2013/0123930).
Bonutti discloses the limitations of the claimed invention, as described above. However, it does not disclose the implant comprising a plurality of fastener apertures and a set screw. Burt teaches an implant (2200) comprising a plurality of fastener apertures (central aperture housing element 2260 and elements 2220) in the bone-facing surface (Fig. 22), each fastener aperture configured to receive a fastener therethrough (Fig. 22; paras. 0084-0086). At least one of the fastener apertures has a longitudinal axis (axis extending through the central aperture housing element 2260) that extends between two adjacent beams (2250) of the plurality of beams (Fig. 22).  The implant of Burt comprises a set screw aperture (central aperture housing element 2260) in the bone-facing surface (Fig. 22), the set screw aperture configured to receive a set screw therethrough (paras. 0084-0086). The set screw aperture has a longitudinal axis (axis extending through the central aperture housing element 2260) that aligns with a corresponding one of the plurality of beams (2250) (Fig. 22). The device of Burt further comprises a set screw (2260), which has threads to interact with the set screw aperture (paras. 0084-0086). The set screw of Burt is configured to be advanced through the set screw aperture (Fig. 22) so that a leading end of the set screw contacts the corresponding one of the plurality of beams (2250) (pars. 0084-0086). The apertures and set screw of Burt expands the device and provides it with improved stability at its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Bonutti to comprise the apertures and set screw, as taught by Burt, in order to provide the device with improved stability at its implantation site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774